Citation Nr: 0915865	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran has verified active duty from May 1986 to June 
1998, and additional unverified service prior to May 1986 
lasting 3 years and 6 months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January and 
June 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied 
entitlement to the benefit currently sought on appeal. 


FINDING OF FACT

The Veteran was diagnosed with deep vein thrombosis and 
experienced a spontaneous pulmonary embolism during his 
active military service.  The Veteran now attributes this 
medical condition as a cause of his PTSD.  Diagnosis with 
such a life-threatening illness is a clinically sufficient 
stressor to support a diagnosis of PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
posttraumatic stress disorder was incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for PTSD is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that the Veteran was notified of the process by 
which initial disability ratings and effective dates are 
established in correspondence in September 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for PTSD, which he 
contends is a result of his military service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

VA regulations reflect that symptoms attributable to 
posttraumatic stress disorder (PTSD) are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the  Veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that a Veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service), the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002).  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396. 

In the present case, there is no credible evidence of record 
that the Veteran engaged in combat with the enemy during his 
military service.  Official service records reflect that the 
Veteran served as a food service specialist or cook.  See 
Service personnel records; DD Form 214.  He is not in receipt 
of any decoration or award that is indicative of combat 
experience.  Id.  Nonetheless, in sworn testimony before the 
Board in December 2007 the Veteran described working as a 
medic, treating wounded patients and bringing fellow military 
service members from the "front line" back to "sick call."  
He describes that he was trained as a combat livesaver.  
Board hearing transcript, December 2007.  The Veteran's 
military Personnel Qualification Record has been associated 
with the claims file.  This document lists the Veteran's 
military schools and training received, but does not indicate 
that the Veteran received any training of a medical nature.  
In all, the Veteran's statements are inconsistent with the 
official documents of record and the Board gives more 
probative value to the official contemporaneous documentation 
of record.  

Also during the hearing, the Veteran's representative 
describes the Veteran as being "in direct sight of the 
ambush and the severe fighting that went on in Mogadishu" 
during an incident "when the Black Hawks went down."  
However, the Board takes judicial notice of the historical 
fact that the described Battle of Mogadishu occurred on 
October 3-4, 1993.  See, e.g., Mark Bowden, Black Hawk Down: 
A Story of Modern War (1999).  The Veteran's official service 
personnel records indicate that he left Somalia on August 13, 
1993, and thus was no longer in Somalia at the time of this 
battle.  In all, there is no credible evidence that the 
Veteran engaged in combat with the enemy at any time during 
his military service.  See also Vet Center intake form, April 
2003 (stating Veteran did not fire his weapon at the enemy, 
nor did he know any troops killed in Iraq or Somalia).  
Therefore, as there is no credible evidence of direct combat 
with the enemy, the Board must consider whether service 
records or other credible evidence corroborates the Veteran's 
claimed stressors.  

Throughout the process of this appeal, the Veteran has 
reported various and distinct  stressors to include viewing 
carnage and dead enemy soldiers in Iraq and Somalia, smelling 
the stench of Somali civilians, taking malaria medications 
that did not work and required hospitalization, receiving 
sporadic gunfire at base camp in Somalia, and having a 
chronic fear of being "hit by chemicals."  Vet Center 
intake, supra.  Later in the appellate period however, the 
Veteran lists the claimed stressors as including being fired 
at on the "first day of the ground war" and travelling for 
three days without sleep in Iraq, working as a medic 
transporting injured and dead soldiers and enemy prisoners, 
and experiencing a pulmonary embolism and deep vein 
thromboses which require ongoing medication.  See Addendum to 
statement in support of claim for PTSD, July 2006.  

As the Board describes above, the Veteran's statements 
regarding his combat-related stressors are generally 
inconsistent with the official military documentation of 
record and are thus deemed to be less than credible.  
However, the Veteran's service treatment records confirm that 
he did experience recurrent deep venous thrombosis and 
spontaneous pulmonary embolism during active military 
service.  See Report of medical board proceedings, March 
1998.  The Board notes that there is no evidence in the 
claims file that the Veteran described these events, which 
the Board will refer to as a medical stressor, in the course 
of treatment for PTSD.  Rather, the treatment records 
associated with the claims file only describe combat-type 
stressors.  See, e.g., PTSD consult notation, April 2006; see 
also Veteran's stressor statement, October 2006 (excluding 
any mention of medical stressor).  Thus, the Board is 
hesitant as to the credibility of the Veteran's assertion 
that his PTSD is based on the described medical stressor.  

However, an expert medical opinion requested by VA determined 
that being diagnosed with a life-threatening illness is 
sufficient to support a clinical diagnosis of PTSD and that 
"evidence in the claims folder indicates that this was the 
effect of the above diagnoses upon the patient's mental 
state."  Medical opinion, January 2009.  The reviewing 
physician further opines that the Veteran's depression is a 
component of his PTSD.  Id.  

As such, applying the relevant law and regulations to the 
facts in this case, the Board regards the positive medical 
opinion against the negative credibility of the Veteran, and 
determines that the evidence is in equipoise as to whether 
there is a nexus, or link, between the Veteran's verified 
medical stressor and his diagnosed PTSD.  Under the 
circumstances, where there is an approximate balance between 
the positive and negative evidence, the benefit of the doubt 
must be given to the Veteran.  38 C.F.R. § 3.102 (2008).  
Therefore, resolving all reasonable doubt in favor of the 
Veteran, service connection for PTSD with depression is 
warranted.  


ORDER

Service connection for PTSD with depression is granted.



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


